Case: 3:17-cr-00190-WHR-MRM Doc #: 84 Filed: 07/21/21 Page: 1 of 2 PAGEID #: 305




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 UNITED STATES OF AMERICA,               :
              Plaintiff,
                                              Case No. 3:17-cr-190, 3:19-cv-87
        v.                               :
                                              JUDGE WALTER H. RICE
 DEANDRE EUGENE WHITE,
              Defendant.                 :




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #83);
       OVERRULING DEFENDANT’S MOTION FOR RELIEF FROM
       JUDGMENT (DOC. #82); DENYING CERTIFICATE OF
       APPEALABILITY AND LEAVE TO APPEAL IN FORMA PAUPERIS;
       JUDGMENT TO ENTER IN FAVOR OF PLAINTIFF AND AGAINST
       DEFENDANT




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his June 24, 2021, Report and

Recommendations, Doc. #83, as well as upon a thorough de novo review of this

Court’s file and the applicable law, the Court ADOPTS said judicial filing in its

entirety, and OVERRULES Defendant’s Motion for Relief from Judgment Pursuant

to Fed. R. Civ. P. 60(b), Doc. #82.

      The Court notes that, although Defendant was notified of his right to file

Objections to the Report and Recommendations, and of the consequences of failing

to do so, no Objections were filed within the time allotted.
Case: 3:17-cr-00190-WHR-MRM Doc #: 84 Filed: 07/21/21 Page: 2 of 2 PAGEID #: 306




      Given that Defendant has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Defendant is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Plaintiff and against Defendant.




                                                                   (tp - per Judge Rice authorization after his
Date: July 21, 2021                                                review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          2
